UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

PATRICIA G. SALONE,

                  Plaintiff,              6:16-cv-06491-MAT
        -v-                               DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________

                           INTRODUCTION

     Patricia G. Salone (“Plaintiff”), represented by counsel,

brings this action pursuant to Titles II and XVI of the Social

Security Act (“the Act”), seeking review of the final decision of

the Acting Commissioner of Social Security (“Defendant” or “the

Commissioner”) denying her applications for disability insurance

benefits (“DIB”) and supplemental security income (“SSI”). The

Court has jurisdiction over the matter pursuant to 42 U.S.C.

§§ 405(g), 1383(c). Presently before the Court are the parties’

competing motions for judgement on the pleadings pursuant to

Rule 12(c) of the Federal Rules of Civil Procedure. For the reasons

set forth below, Plaintiff’s motion is granted to the extent that

the matter is remanded for further administrative proceedings and

Defendant’s motion is denied.

                      PROCEDURAL BACKGROUND

     On October 2, 2012, Plaintiff protectively filed for DIB and

SSI, alleging disability beginning March 1, 2010. Administrative

Transcript (“T.”) 66-76. The claims were initially denied on
December 17, 2012, and Plaintiff timely requested a hearing. T. 86-

103. A hearing was conducted on July 22, 2014, in Rochester, New

York by administrative law judge (“ALJ”) Michael Devlin. T. 36-63.

Plaintiff appeared with her attorney and testified. An impartial

vocational expert (“VE”) also testified. Id.

      The ALJ issued an unfavorable decision on September 19, 2014.

T. 13-23. Plaintiff timely requested review of the ALJ’s decision

by   the    Appeals    Council.     T.    11.    The    Appeals    Council    denied

Plaintiff’s request for review on May 17, 2016, making the ALJ’s

decision the final decision of the Commissioner. T. 1-3. Plaintiff

then timely commenced this action.

                                THE ALJ’S DECISION

      The    ALJ      applied     the     five-step        sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. §§ 404.1520(a) and 416.920(a). Initially, the ALJ

determined that Plaintiff met the insured status requirements of

the Act through March 31, 2016. T. 18.

      At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since the

alleged onset date of May 1, 2010. T. 18.

      At    step   two,   the    ALJ    determined      that   Plaintiff     had   the

following      “severe”         impairments:           somatosensory       disorder;

fibromyalgia;      and    obesity.       T.    19.   The    ALJ   also   considered

Plaintiff’s impairments of depression, a heart condition, and prior


                                           2
gastric bypass surgery, and determined that none of them created

any significant work-related functional limitations, and thus were

each non-severe. Id.

     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that meets or medically

equals an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Id.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having    the     residual   functional    capacity   (“RFC”)   to    perform

sedentary work as defined in 20 C.F.R. 404.1567(a) and 416.967(a),

with the following additional limitations: can occasionally lift

and/or carry ten pounds and frequently lift and/or carry less than

ten pounds; can stand and/or walk at least two hours in an eight-

hour workday, and sit about six hours in an eight-hour workday; can

occasionally push and/or pull ten pounds; can occasionally climb

ramps    and/or    stairs;   can   occasionally   balance,   stoop,   kneel,

crouch, and crawl; can never climb ladders, ropes, or scaffolds;

and can frequently reach and handle, bilaterally. T. 20.

     At step four, the ALJ determined that Plaintiff was capable of

performing her past relevant work as a cashier and her past

relevant work as a management trainee. T. 23. The ALJ accordingly

found that Plaintiff was not disabled as defined in the Act. Id.




                                       3
                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                       DISCUSSION

         Plaintiff contends that remand of this matter is warranted for

the following reasons: (1) the ALJ’s RFC finding is not based on

                                              4
substantial evidence because the ALJ did not rely on a valid

medical opinion in making his determination; and (2) the ALJ’s

credibility determination is not supported by substantial evidence.

For the reasons discussed below, the Court agrees that the ALJ

erred in making an RFC finding without a valid medical opinion, and

further erred in failing to substantially support his credibility

finding. The Court therefore finds that remand of this matter for

further administrative proceedings is required.

I.   The ALJ’s RFC Finding is Not Supported by Substantial Evidence
     and Further Development of the Record is Required

     When assessing a claimant’s RFC, “[a]n ALJ must rely on the

medical findings contained within the record and cannot make his

own diagnosis without substantial medical evidence to support his

opinion.” Goldthrite v. Astrue, 535 F.Supp.2d. 329, 339 (W.D.N.Y.

2008). “[A]n ALJ is not qualified to assess a claimant’s RFC on the

basis   of   bare   medical   findings,          and    as    a   result   an    ALJ’s

determination of RFC without a medical advisor’s assessment is not

supported     by    substantial        evidence.”            Wilson   v.    Colvin,

No. 13-CV-6286P, 2015 WL 1003933, at *21 (W.D.N.Y. Mar. 6, 2015)

(internal citation omitted). Accordingly, “[w]here the medical

findings in the record merely diagnose [the] claimant’s exertional

impairments and do not relate those diagnoses to specific residual

functional    capabilities,”      it        is    not    permissible       for     the

Commissioner to “make the connection h[er]self.” Id. (internal

citation omitted); see also Jermyn v. Colvin, No. 13-CV-5093 (MKB),

                                        5
2015 WL 1298997, at *19 (E.D.N.Y. Mar. 23, 2015). Where the record

is “devoid of any opinions from treating or examining medical

sources regarding [the] Plaintiff’s functional or work capacity

limitations, such as Plaintiff’s lifting, carrying, sitting or

standing limits. . .[,] the ALJ [is] obligated to develop the

record and obtain RFC assessments from [the] Plaintiff’s treating

and/or examining physicians.” Jermyn, 2015 WL 1298997 at * 19. An

ALJ’s failure to do so necessitates remand. Id.

     The record in this case contains a single medical opinion,

provided by consultative examiner Dr. Samuel Balderman on November

30, 2012. T. 269-72. Plaintiff reported to Dr. Balderman that she

had constant pain in her ankles for two years and that medications

have not been helpful. T. 269. She reported knee and ankle x-rays

have been negative and the orthopedic surgeons and neurologists she

had seen had been unable to determine the cause of her pain. Id.

Dr. Balderman noted Plaintiff had been using a self prescribed cane

for the past two years. Id.

     Upon   examination,   Plaintiff   appeared   to   be   in   no   acute

distress and exhibited a normal gait. T. 270. Plaintiff made no

effort to walk on her heels or toes and was limited to a thirty

percent of full squat. Id. Plaintiff’s cervical spine showed full

flexion, extension, lateral flexion bilaterally, and full rotary

movement bilaterally. T. 271. Plaintiff’s lumbar spine showed

flexion to seventy degrees, with full lateral and rotary movements.


                                  6
Id. The straight leg raising test was negative on both sides and

Plaintiff had a full range of motion in her upper and lower

extremities.      Id.    Plaintiff   had    no   trigger    points   or    sensory

deficits noted. Her strength was five out of five in her upper and

lower extremities. Id. Dr. Balderman diagnosed Plaintiff with

somatosensory disorder, with a stable prognosis. Id. He opined

Plaintiff’s       limitations    were      somatosensory     in   nature    only.

Importantly, no function-by-function assessment was provided. Id.

     In his decision, the ALJ gave Dr. Balderman’s opinion “some

weight.”    The    ALJ   noted   that   although    no     function-by-function

assessment was provided, Dr. Balderman’s findings, observations,

and diagnosis were well supported by the objective medical evidence

of record, as well as the observations and assessments of other

examining    and    treating     physicians,     and   Plaintiff’s    testimony

regarding her daily functioning. T. 22.

     The ALJ was within his discretion to afford limited weight to

Dr. Balderman’s opinion. However, with no function-by-function

assessment available in the record, the ALJ was not free to assess

Plaintiff’s RFC based on bare medical findings and his own lay

opinion. His failure to further develop the record warrants remand.

See Jermyn, 2015 WL 1298997 at * 19 (where “none of these medical

sources assessed Plaintiff’s functional capacity or limitations,”

the ALJ’s RFC determination was “wholly unsupported by any medical

evidence,” and further development of the record was necessary).


                                        7
       The ALJ’s decision in this case provides little insight how he

developed the RFC finding. The ALJ noted that Plaintiff testified

she has difficulty with her balance, bending, reaching, walking

more than one block, or standing in one spot for an extended period

of time. T. 21. The ALJ went on to summarize medical records from

orthopedic specialists, a neurologist, and a rheumatologist, but as

noted   above,     none    of    these       medical        professionals          included   a

function-by-function assessment or usable medical opinion in their

notes. T. 21-22. Without any functional analysis or opinion on

Plaintiff’s limitations from a medical source, the ALJ was left to

make    a   lay    evaluation          of    Plaintiff’s            abilities.      This   was

impermissible. See Henley v. Berryhill, No. 17-CV-445-FPG, 2018 WL

3866670, at *4 (W.D.N.Y. Aug. 15, 2018) (“The ALJ cannot ‘play

doctor,’ . . . and rely on his lay opinion over . . . competent

medical opinion[.]”).

       The Court further finds that, in the absence of a function-by-

function assessment,            Plaintiff’s         treatment         notes    alone    cannot

constitute substantial evidence in support of the ALJ’s conclusion.

Although     the    record       contains           treatment        notes     relating       to

Plaintiff’s       complaints      of    pain,       it    does       not   contain     medical

assessments       how   Plaintiff’s          pain    might      impact       her   functional

capacity.    While      treatment       records          may   be     used    to   support    a

conclusion    based       on    medical       findings         and    acceptable       medical

opinions,    it     was    error       for    the     ALJ      to    substitute      his   own


                                              8
interpretation of the medical record for the opinions of treating

or examining medical professionals. See Dennis v. Colvin, 195

F.Supp.3d 469, 473 (W.D.N.Y. 2016) (remand required where the ALJ

erroneously evaluated treatment notes and diagnostic testing to

support the RFC finding, in the absence of a relevant medical

opinion).

      Where the record contains no useful medical opinions or a body

of evidence sufficient enough to properly assess a plaintiff’s RFC,

remand is warranted. See McCarthy v. Colvin, 66 F.Supp.3d 315, 322

(W.D.N.Y. 2014) (“The lay evaluation of an ALJ is not sufficient

evidence of the claimant’s work capacity; an explanation of the

claimant’s   functional   capacity       from   a   doctor   is   required.”)

(quoting Zorilla v. Chater, 915 F.Supp. 662, 666-67 (S.D.N.Y.

1996)). On remand, the ALJ shall obtain an opinion regarding

Plaintiff’s functional capacity from an appropriate medical source.

II.   Credibility Analysis

      Plaintiff also argues that the ALJ’s credibility analysis is

unsupported by substantial evidence. In support of that argument,

Plaintiff contends that the ALJ inexplicitly accepted some of

Plaintiff’s subjective complaints while rejecting others, without

providing any meaningful explanation for the different treatment.

For the reasons set forth below, the Court finds that the ALJ

failed to appropriately explain his assessment of Plaintiff’s

credibility, and remand is warranted on this basis as well.


                                     9
       Under the Commissioner’s regulations in place at the time the

ALJ issued his decision, the ALJ must include “specific reasons for

the finding on credibility, supported by the evidence in the case

record...” Social Security Ruling (“SSR”) 96-7P, 1996 WL 374186, at

*4; see    also     Poles    v.   Colvin, No.   14-cv-06622(MAT),    2015   WL

6024400, at *5 (W.D.N.Y. Oct. 15, 2015) (“An ALJ who rejects

subjective testimony must do so explicitly and with specificity to

enable the Court to decide whether there are legitimate reasons for

the ALJ’s disbelief and whether his decision is supported by

substantial evidence.”) (internal quotation marks omitted).

       While   an    ALJ’s    credibility   assessment    is    entitled    to

deference, it must be supported by substantial evidence. See

Hargrave v. Colvin, No. 12-CV-6308(MAT), 2014 WL 3572427, at *5

(W.D.N.Y. July 21, 2014) (“Because the ALJ has the benefit of

directly observing a claimant’s demeanor and other indicia of

credibility, his decision to discredit subjective testimony is

entitled to deference and may not be disturbed on review if his

disability determination is supported by substantial evidence.”).

The Commissioner’s regulations set forth seven factors the ALJ is

expected to consider in assessing credibility; however, the ALJ is

not required to explicitly discuss each of the factors, so long as

he or she sets forth the reasoning for the credibility finding, and

that    finding     is   adequately    supported   by   the    evidence.    See




                                       10
Whitehurst v. Berryhill, No. 1:16-cv-01005-MAT, 2018 WL 3868721, at

*4 (W.D.N.Y. Aug. 14, 2018).

     At her hearing, Plaintiff testified that she could only sit

for about an hour before she had disabling leg and knee spasms, but

could sit a bit longer if her legs were elevated. T. 50. She

testified that at times her pain gets so bad that she falls, even

when using a cane. T. 51. Plaintiff further testified that she is

unable to stand in place long enough to wash all of her dishes and

needs to sit down to rest four or five times before she is able to

complete that task. Id. Plaintiff stated that she experiences

spasms when she walks a block and is unable to bend down to touch

the floor. T. 51-52. Plaintiff further testified she has trouble

lifting more than five pounds and is unable to extend her left arm

because of pain in her left shoulder. T. 53.

     In his decision, the ALJ found that “the claimant’s statements

concerning the intensity, persistence and limiting effects of [her]

symptoms are not entirely credible for the reasons explained in

this decision.” T. 21. The ALJ later noted that the RFC assessment

was “supported   by   conservative    treatment   history,   essentially

normal physical and diagnostic examination findings, the opinions

of the treating and examining physicians, as well as the claimant’s

own testimony regarding her activities of daily living.” T. 22. The

Court finds this statement to be overly broad, uninformative, and




                                 11
inconsistent with a actual medical record that does not include any

opinion from a treating physician.

       Although the ALJ found Plaintiff less than fully credible, he

nonetheless relied upon portions of her testimony as a basis for

his    RFC    finding,     which     specifically      limited    her     to   only

occasionally      lifting      or    carrying    ten    pounds,        occasionally

balancing, stooping, kneeling, crouching and crawling, and standing

or walking for at least two hours during an eight-hour workday.

T. 20. Indeed, the ALJ stated that his RFC assessment was based, in

part, on Plaintiff’s testimony regarding her daily functioning.

T.    22.    However,    the   ALJ   failed     to   provide     any    meaningful

explanation in his decision for his selective adoption of and

reliance upon certain portions of Plaintiff’s testimony. Notably,

and as Plaintiff points out, the ALJ rejected without explanation

Plaintiff’s statement that she is unable to sit for more than an

hour before experiencing leg and knee spasms, while crediting

portions of the balance of her testimony. Had the ALJ given the

same considerations to Plaintiff’s testimony regarding sitting as

he did to the balance of her testimony, he would have been required

to find that Plaintiff was precluded from performing her past

relevant work.

       The    ALJ’s     inconsistent     and    unexplained       assessment     of

Plaintiff’s testimony does not provide substantial evidence to

support his determination of Plaintiff’s credibility. Nor does the


                                        12
ALJ’s    reliance    upon    the    “assessments          of   other   examining     and

treating physicians,” as being supportive, when in fact there are

no   such   opinions    in    this        record.     See      Marsh   v.    Berryhill,

No. 1:16-CV-00727(MAT), 2018 WL 5880928, at *5 (W.D.N.Y. Nov. 10,

2018) (“The ALJ failed to provide any meaningful reasons in his

decision for finding Plaintiff less than fully credible.                             His

general citation to the evidence as a whole, without identifying

any specific records or facts that supported his conclusion, was

insufficient.”).       The    ALJ’s       failure     to       appropriately     assess

Plaintiff’s credibility further necessitates remand. See id.

                                    CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 12) is granted to the extent that this matter

is   remanded   to    the    Commissioner           for     further    administrative

proceedings     consistent         with    this      Decision      and      Order.   The

Commissioner’s opposing motion for judgement on the pleadings (Doc.

17) is denied. The Clerk of the Court is directed to close this

case.

      ALL OF THE ABOVE IS SO ORDERED.


                                          S/Michael A. Telesca

                                          _____________________________
                                          MICHAEL A. TELESCA
                                          United States District Judge


Dated:      December 5, 2018
            Rochester, New York

                                           13
